DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Disposition of the Claims
3.	The instant application was effectively filed on June 11, 2020, wherein claims 1-21 are pending.


Response to Arguments
4.	Applicant’s arguments filed  06/15/2021 have been considered but are moot in view of new grounds of rejection.

	Claim Rejections - 35 USC § 103
            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.         Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PG-PUB 20160062519 A1 (hereinafter Park) in view of Park856 et al. US PG-PUB 20150091856 A1 (hereinafter Park856).
Regarding claim 1, Park teaches A touch device (Fig. 3; touch panel 100) comprising: a plurality of touch electrodes (Fig. 3 and Para. [0124]; channel electrode unit 110 may include a plurality of electrodes.  Specifically, as illustrated in FIG. 3, the channel electrode unit 110 may include a first electrode group 111 and a second electrode group 112 which are disposed in different directions); and a driver/receiver (Fig. 3; 120 which comprise 130, 140 and 150) that applies driving signals (Fig. 3 and Para. [0130]; wherein controlling unit 120 includes driving unit 130 which applies the driving signal to the channel electrode unit 110 at a predetermined timing), “one of the driving signal” having a frequency corresponding to a resonance frequency of a stylus pen (Fig. 3 and Para. [0130]; wherein the driving signal may be a sine wave signal having a predetermined resonance frequency), to the plurality of touch electrodes to resonate the stylus pen (Fig. 3 and Para. [0110], [0130]), and receives Para. [0131]; the receiving unit 140 receives the response signals from the respective electrodes in the channel electrode unit 110 in a section in which the driving signal is not applied.  Specifically, the receiving unit 140 may sequentially receive the response signals of the plurality of electrodes in a unit of a single electrode.  Alternatively, the receiving unit 140 may simultaneously receive the response signals in a unit of the plurality of electrodes), wherein the driving signals include a first driving signal and a second driving signal (Para. [0110]; first and second driving signal), having different phases (Fig. 3 and Para. [0110]; the controlling unit 120 may apply a first driving signal as described above to electrodes on which it is expected that the stylus pen 200 is located, and may apply a second driving signal having a phase difference of 180.degree.  With the first driving signal to electrodes on which it is expected that the touch object such as the hand is located.  Here, the first driving signal and the second driving signal are driving signals having the same frequency and have opposite phases (i.e., the phase difference of 180.degree.).) and the driver/receiver applies the first driving signal to the plurality of touch electrodes (Para. [0110]; i.e. the controlling unit 120 may apply a first driving signal as described above to electrodes) and applies the second driving signal to the plurality of touch electrodes (Para. [0110]; and may apply a second driving signal having a phase difference of 180.degree.  with the first driving signal to electrodes). 
Park fails to disclose the “second driving signal” having a frequency corresponding to a resonance frequency of a stylus pen and the driver/receiver applying the first and second driving signals is with respect to time period 
However, in the same field of endeavor, Park856 teaches driving signals each having a frequency corresponding to a resonance frequency of a stylus pen (Fig. 27 and Para. [0122]; first touch driving circuit 30 alternately applies a first resonant inductive signal (K) for inducing a resonance of the first resonant circuit 310 and a second resonant inductive signal (M) for inducing a resonance of the second resonant circuit 320 to the XY electrodes), the driver/receiver applies the first driving signal to the plurality of touch electrodes during a second section (Para. [0122]; first touch driving circuit 30 alternately applies a first resonant inductive signal (K) for inducing a resonance of the first resonant circuit 310 to the XY electrodes) and applies the second driving signal to the plurality of touch electrodes during a third section different from the second section (Fig. 27 and Para. [0122]; a second resonant inductive signal (M) for inducing a resonance of the second resonant circuit 320 to the XY electrodes. Whereas signals K and M are alternatively applied which details the application of the signals at different times).
Thus, it would have been obvious to a person of ordinary skills in the art the effective filing date to combine the teachings of Park with the teachings to Park856, in order to efficiently determine the location and pen pressure of the stylus/pen Park856-(Para. [0123]-[0124]).

Allowable Subject Matter
6.         Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 13-21 are allowed.
Examiner states with respect to claim 13, none of the reference either alone or in any obvious combination teaches and/or suggests “repeating the applying, the receiving, and the calculating a predetermined number of times during a first section; acquiring a final signal amplitude corresponding to each of the plurality of touch electrodes by using the amplitude calculated whenever the calculating is performed; and acquiring touch data by touch of the stylus pen based on the final signal amplitude, wherein the first section includes a second section and a third section different from the second section, and wherein the first driving signal is applied to the plurality of touch electrodes during the second section and the second driving signal is applied to the plurality of touch electrodes during the third section”


Conclusion
7.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628